 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL H. HILL,                                   Case No. 1:18-cv-00913-JDP

10                   Plaintiff,                         ORDER GRANTING MOTION FOR LEAVE
                                                        TO PROCEED IN FORMA PAUPERIS
11          v.
                                                        ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Michael H. Hill proceeds in this social security appeal without counsel. He
16   seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has
17   submitted an affidavit that satisfies the requirements under § 1915. Id. The court will
18   therefore grant plaintiff leave to proceed to proceed in forma pauperis. The court will also
19   direct a United States Marshal to serve defendant Commissioner of Social Security, as
20   required. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff Michael H. Hill’s motion for leave to proceed in forma pauperis is granted.

23        b. The court also orders service of process on defendant:

24               i. The clerk must issue summons.

25            ii. The United States Marshal Service must serve a copy of the complaint, summons,
                  and this order on defendant.
26
             iii. Plaintiff must assist the marshal upon request.
27
             iv. The United States will advance all costs of service.
28


                                                    1
 1                                                                   `

 2 IT IS SO ORDERED.

 3

 4 Dated:   December 12, 2018
                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                2
